Title: From John Adams to Charles Storer, 20 March 1790
From: Adams, John
To: Storer, Charles



My dear Charles.
New York  March 20th 1790.

There is nothing improper in your application of the 23d of Feby nor should I find fault with your seeking honor or emolument.  Every man has a right to seek both.  Mr Remsen has been many years in the office of foreign affairs and has qualifications and merits which preclude all competition: Mr Alden is another in a similar predicament, so that there is not a possibility of your success in your first thought.—I have shown your letter to Mr Jay who is your friend and would join me in any attempt to procure you any thing attainable.  A Consul abroad without a capital and without a salary would not perhaps answer.  A secretaryship to a minister abroad is but poor promotion; and perhaps this could not be obtained.  The executive authority is so wholly out of my sphære, and it is so delicate a thing for me to meddle in, that I avoid it as much as possible—Yet I would recommend you to the President, in friendly terms for any thing you may think of, for which you are capable, provided it were not in competition with others whose pretensions were better founded. Nor do I think meanly of your qualifications or pretensions. You will find humiliations enough in a state of dependence in any subordinate executive department: But you must judge for yourself. Your family, education, manners are all agreable and would recommend you. Clerkships in the public offices are a bare subsistence, and are so humble stations, and have so little chance for rising that I suppose you could not reconcile yourself to one of them.  Let me know however your further thought.
I am with great esteem and regard yours

J. Adams